Citation Nr: 0613051	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  99-21 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder, secondary to 
medications taken for service-connected disabilities.

2.  Entitlement to an initial rating in excess of 50 percent 
for depression, to include consideration of a total rating 
under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1986 and from April 1987 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board, in pertinent 
part, remanded the service connection issue for a 
gastrointestinal disorder for additional development in 
January 2001 and again in October 2003.  

The issue of entitlement to an initial rating in excess of 50 
percent for depression, to include consideration of a total 
rating under 38 C.F.R. § 4.16(b), was also remanded in 
October 2003 for the issuance of a statement of the case.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As no apparent 
action has been taken on this matter, the issue is again 
remanded for the issuance of a statement of the case.  

The issue of entitlement to an initial rating in excess of 50 
percent for depression, to include consideration of a total 
rating under 38 C.F.R. § 4.16(b), is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A chronic gastrointestinal disorder is not shown to have 
begun in service, or within one year thereafter, nor is it 
causally or etiologically related to medications prescribed 
for a service-connected disability.


CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate the service connection claim addressed in this 
decision by correspondence dated in January 2002 and may 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  All identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The Board finds that further attempts to obtain 
additional evidence would be futile.  The available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished as to this matter 
and because of the disposition of the present issue on appeal 
any other notice requirements are not applicable at this 
point in time.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the service connection claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be considered 
service connected.  38 C.F.R. § 3.310 (2005).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records dated in November 1984 
show the veteran complained of increased abdominal distress 
and reported a history of gastrointestinal problems at birth.  
The diagnosis was possible diabetic syndrome.  There are no 
subsequent records of any additional gastrointestinal 
complaints and a March 1989 examination report noted a normal 
clinical evaluation of the abdomen and viscera.  Records show 
that during service, the veteran sustained a back injury and 
service connection was established for chronic lumbosacral 
strain in February 1999.  The veteran has requested 
entitlement to service connection for a chronic 
gastrointestinal disorder, in essence, based upon the 
statements of his VA medical care providers that his problems 
were due to use of medication for his service-connected back 
disorder.

VA medical records show that an upper gastrointestinal series 
in June 1994 revealed no significant abnormalities.  Reports 
dated in March 1999 noted the veteran's dyspepsia was 
aggravated when he "doubled" his pain medication taken for 
back pain.  Subsequent treatment records show the veteran 
complained of gastrointestinal problems related to his use of 
pain relief medications.  A May 2004 VA gastrointestinal 
disorders examiner noted the veteran was taking Motrin for 
his back disorder and that Motrin was known to cause 
gastrointestinal distress or "NSAID" induced gastritis.  It 
was noted the only way to determine if such a diagnosis was 
warranted in this case was by esophagogastroduodenoscopy 
(EGD).  A June 2004 gastrointestinal disorders consult noted 
diagnoses of small sliding scale hiatal hernia and mild 
spontaneous gastrointestinal reflux.  An October 2005 EGD and 
colonoscopy was normal, but with evidence of internal 
hemorrhoids.  VA examination in November 2005 upon review of 
the claims file noted there was no evidence of the existence 
of a chronic gastrointestinal disorder and no evidence of 
gastritis on EGD.  It was the examiner's opinion that there 
was no evidence of any chronic gastrointestinal disorder 
either caused or aggravated by medications taken for service-
connected disabilities.

Based upon the evidence of record, the Board finds a chronic 
gastrointestinal disorder was not incurred in or aggravated 
by active service nor as a result of medications taken for a 
service-connected disability.  Although the evidence shows 
the veteran complained of gastrointestinal problems including 
as a result of his use of medications, it was the opinion of 
the November 2005 VA examination that there was no evidence 
of a present or chronic gastrointestinal disorder.  This 
opinion is shown to have been provided after a review of the 
evidence of record and is considered to be persuasive.  

While the veteran may sincerely believe he has a 
gastrointestinal disorder that was incurred as a result of 
medication for a service-connected disability, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds that entitlement to service 
connection is no warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder, secondary to 
medications taken for service-connected disabilities is 
denied.


REMAND

As a statement of the case has not been issued from the 
veteran's disagreement with a February 2003 rating decision 
denying entitlement to an initial rating in excess of 
50 percent for depression, to include consideration of a 
total rating under 38 C.F.R. § 4.16(b), the Board finds 
additional development of this issue is required.  Manlincon, 
12 Vet. App. 238.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the requirements to establish a higher 
degree of disability and the effective date of an award.  As 
this case must be remanded for other reasons, the RO now has 
the opportunity to provide the veteran proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


Accordingly, this matter is REMANDED for the following:  

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a higher disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  He is to be given an adequate 
amount of time to respond.

2.  Thereafter, the veteran should be 
provided a statement of the case on the 
issue of entitlement to an initial rating 
in excess of 50 percent for depression, 
to include consideration of a total 
rating under 38 C.F.R. § 4.16(b).  The 
veteran and his representative should be 
apprised that to perfect the appeal on 
this issue for Board review he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


